Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and assertions. Examiner has deemed Applicant’s arguments persuasive. The present claims integrate the judicial exception into a practical application. In particular, the combination of additional element limitations are more than generally linking the use of the judicial exception to the particular technological field of machine learning.  Therefore, the present combination of additional elements is sufficient to prove integration into a practical application.
Accordingly, the 35 USC 101 rejection has been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and assertions. Regarding Applicant’s assertions in view of Ethington and Nelson, Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The present independent claims are now rejected under 35 USC 103 as being unpatentable over Sturlaugson in view of Makhija. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claim 12 is objected to because of the following informalities: “wherein model generation component is configured to combine the subset of the multiple machine learning based on an ensemble method.” Examiner suggests amending the claim to align with antecedence of claim 9 and change the “model generation component” to “the model generation module.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 9-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sturlaugson et al. (US 20180346151 A1) in view of Makhija et al. (US 20210201236 A1).

Regarding claim 1, Sturlaugson teaches a method of forecasting part usage (Fig. 6), comprising: receiving, by a computing device, historical usage data for a part ([0084] teaches the system collects flight data during one or more flights, as well as in Fig. 6 and [0092-0093] teach collecting flight data including aircraft performance and data relating to the selected component, as well as in [0019] teaches the history of operation of the aircraft and the individual components provides insight into when a component may experience a non-performance event, wherein the operational history and the operational characteristics of the component may be utilized, and wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and more; see also: [0032, 0078, 0097]); 
training, by the computing device, multiple machine learning models based on the historical usage data ([0061] teaches an ensemble of models is produced using supervised machine learning, wherein the supervised machine learning includes determining input feature data and applying the learning algorithm to the training data to train the learned function, wherein [0019] teaches the history of operation of the aircraft and the individual components provides insight into when a component may experience a non-performance event, wherein the operational history and the operational characteristics of the component may be utilized, and wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and more; see also: [0066, 0077-0078, 0081, 0092]),
wherein the training comprises: discovering correlations between usage of the part and work orders based on analysis of the historical usage data ([0081] teaches the system is configured to extract feature data that may be correlated to and indicate component performance, wherein the feature data represents statistical values representing sensed parameters of the component, as well as in [0061] teaches the training data is produced by extracting feature data that corresponds to known outcomes, wherein the features are analyzed using a statistical correlation; see also: [0126, 0190]), 
and training the multiple machine learning models based on the correlations ([0061] teaches an ensemble of models is produced using supervised machine learning, wherein the supervised machine learning includes determining input feature data and applying the learning algorithm to the training data to train the learned function, wherein the features are analyzed using a statistical correlation, wherein [0081] teaches the system is configured to extract feature data that may be correlated to and indicate component performance, wherein the feature data represents statistical values representing sensed parameters of the component; see also: [0019, 0028-0029, 0055]); 
evaluating respective degrees of error for the multiple machine learning models ([0089] teaches calculating performance by scoring models, wherein the models of the ensembles are characterized by various performance measures including a false positive rate and false negative rate, wherein [0055] teaches a false positive is known as a type I error and a false negative is known as a type II error, as well as in [0063-0064] teach scoring the models in order to determine their reliability, wherein models with low false positive rates and low false negative rates are treated as more reliable and trustworthy, and wherein Fig. 5 and [0057-0058] teach characterizing the performance of models based on a receiver operating characteristic, which can be plotted and the best models can be identified; see also: [0059-0062, 0090-0091]); 
ranking the multiple machine learning models according to the respective degrees of error to yield a ranking of machine learning models (Fig. 5 and [0057-0058] teach characterizing the performance of models based on a receiver operating characteristic that is based on the model scores, wherein the set of models that outperforms all other models form a convex hull curve, wherein the performance of all models at or below the convex hull, and wherein the set of models that form the convex hull perform better than all other models and may be referred to as the best among the group of models, as well as in Fig. 4 and [0089-0091] teach calculating performance by scoring models, wherein the models of the ensembles are characterized by various performance measures including a false positive rate and false negative rate, and wherein the ensemble of related models may include models of different ROC and may include models that form the convex hull, wherein [0055] teaches a false positive is known as a type I error and a false negative is known as a type II error, as well as in [0063-0064] teach scoring the models in order to determine their reliability, wherein models with low false positive rates and low false negative rates are treated as more reliable and trustworthy; see also: [0009, 0048-0050, 0065-0067]; Examiner’s Note: Examiner is interpreting “ranking” under consideration of the broadest reasonable interpretation of the claimed invention to include any position in a scale of achievement, wherein in this case, the models are evaluated and represented based on reliability and trustworthiness on the plotted figure with the best models denoted by the line along the convex hull.);
combining a subset of the multiple machine learning models at a top of the ranking of machine learning models to yield a combined machine learning model (Fig. 4 and [0089-0091] teach producing an ensemble of models by weighting models based on their individual performance measures, wherein weights are applied to the aggregated models based on their scores, and wherein the ensemble of models includes models from the convex hull, wherein Fig. 5 and [0058-0059] teach plotting a group of candidate models based on performance, wherein a set of models that outperform all other models form a convex hull on the plotted figure, wherein the set of models perform better than the other candidate models and may be the best among the group of candidate models, wherein the primary models of the ensemble are selected from a large group of models and may be selected along the convex hull, wherein the primary models may be a subset of models along the convex hull, as well as in [0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each of the models in the ensemble is utilized in a weighted combination; see also: [0048]); 
determining, by the computing device, a predicted amount of future demand for the part based on the combined machine learning model ([0086] teaches enabling a more predictive schedule for repairs and demand for spare parts by reliably predicting future component performance and the potential for a future non-performance event, wherein [0087-0089] teach utilizing an ensemble machine learning model to calculate the performance status of the selected component of the aircraft, as well as in [0095-0096] teach determining the performance status of the selected component, wherein the system determines whether the component is likely to perform or not within a given number of flights, as well as determining whether to repair or replace the component based on the performance status, and wherein [0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each model of the ensemble is utilized to independently assess the input data and the combination of assessments of each model is weighted according to the estimated performance of the model; see also: [0007, 0048]).
However, Sturlaugson does not explicitly teach and performing, by the computing device, an action based on the predicted amount of future demand for the part, wherein the action comprises at least initiating an order for the part.
From the same or similar field of endeavor, Makhija teaches and performing, by the computing device, an action based on the predicted amount of future demand for the part ([0084] teaches the system can predict and recommend a task/action through an application recommendation engine to the user for enabling the user to initiate action through an electronic interface, wherein [0091] teaches triggering a demand sensing algorithm that uses machine learning to come up with an accurate forecast of the demand pattern in the region, which may help align supply with demand in an automated fashion, wherein the enterprise can collaborate with supply network entities like contract manufacturers, and wherein the machine learning algorithms can enable the prediction of recommended actions including getting additional supply transferred from an alternate location within certain distance radius from the location, as well as in [0105] teaches the system allows the users to issue purchase orders; see also: [0013, 0041-0042, 0076, 0092 0102]), 
wherein the action comprises at least initiating an order for the part ([0084] teaches the system can predict and recommend a task/action through an application recommendation engine to the user for enabling the user to initiate action through an electronic interface, wherein [0091] teaches triggering a demand sensing algorithm that uses machine learning to come up with an accurate forecast of the demand pattern in the region, which may help align supply with demand in an automated fashion, wherein the enterprise can collaborate with supply network entities like contract manufacturers, and wherein the machine learning algorithms can enable the prediction of recommended actions including getting additional supply transferred from an alternate location within certain distance radius from the location, wherein [0041] teaches identifying alternate materials are available from sources with lower prices, which may lead to a decrease in production cost and an increase in demand, as well as in [0105] teaches the system allows the users to issue purchase orders; see also: [0013, 0042, 0076, 0092 0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturlaugson to incorporate the teachings of Makhija to include and performing, by the computing device, an action based on the predicted amount of future demand for the part, wherein the action comprises at least initiating an order for the part. One would have been motivated to do so in order to provide a significant improvement in the overall functioning of an enterprise application by recommending an action/task for a user, thus providing an enterprise system with faster processing times, reduced error, and accurate data flow (Makhija, [0013]). By incorporating the teachings of Makhija, one would have been able to optimize resources by considering the customer demand and market conditions in real time, even when some elements of the supply chain may be impacted from unavailability due to impactful events (Makhija, [0014]).
Regarding claim 16, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 16, Sturlaugson teaches a non-transitory computer-readable medium having stored thereon instructions that ([0098-0102] teaches one or more non-transitory computer readable media including instructions), in response to execution, cause a system comprising a processor to perform operations ([0098-0102] teaches one or more non-transitory computer readable media including instructions that are executed by a processing unit that cause the system to perform one or more methods), the operations comprising. Therefore, claim 16 is rejected as being unpatentable over Sturlaugson in view of Makhija.

Regarding claim 2, the combination of Sturlaugson and Makhija teach all the limitations of claim 1 above. 
Sturlaugson further teaches further comprising generating clean data based on the historical usage data ([0078] teaches the system extracts feature data from collected flight data related to a selected component, wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and wherein [0081-0082] teach extracting feature data including sensor and control data within certain constraints, wherein the values may be subject to analysis and inclusion in the feature set only if they are within a predetermined range, such that outlier data may be excluded, and other values are within a predetermined range; see also: [0019, 0083]), 
wherein the generating comprises at least one of: detecting and removing outlier data within the historical usage data ([0081-0082] teach extracting feature data including sensor and control data within certain constraints, wherein the values may be subject to analysis and inclusion in the feature set only if they are within a predetermined range, such that outlier data may be excluded, and other values are within a predetermined range; see also: [0019, 0028-0029, 0078, 0083]).

Regarding claim 4, the combination of Sturlaugson and Makhija teach all the limitations of claim 1 above. 
Sturlaugson further teaches wherein the determining of the predicted amount of future demand comprises applying the clean data to at least one of the multiple machine learning models ([0061] teaches an ensemble of learned decision trees is produced using supervised machine learning, wherein the supervised machine learning includes determining input feature data and applying the learning algorithm to the training data to train the learned function, wherein [0078] teaches the system extracts feature data from collected flight data related to a selected component, wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and wherein [0081-0082] teach extracting feature data including sensor and control data within certain constraints, wherein the values may be subject to analysis and inclusion in the feature set only if they are within a predetermined range, such that outlier data may be excluded, and other values that are within a predetermined range; see also: [0066, 0077, 0092]).  

Regarding claim 5, the combination of Sturlaugson and Makhija teach all the limitations of claim 1 above. 
Sturlaugson further teaches wherein the combining comprises combining the subset of the multiple machine learning models using an ensemble mechanism ([0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each of the models in the ensemble is utilized in a weighted combination, wherein [0089-0090] teach scoring the models in order to produce a trust weighted ensemble of models, and wherein [0067-0068] teach weighting each of the models of the ensemble, wherein the models are a subset of the primary models, and wherein Fig. 5 and [0058-0059] teach plotting a group of candidate models based on performance, wherein a set of models that outperform all other models form a convex hull on the plotted figure, wherein the set of models perform better than the other candidate models and may be the best among the group of candidate models, wherein the primary models of the ensemble are selected from a large group of models and may be selected along the convex hull, wherein the primary models may be a subset of models along the convex hull; see also: [0091]).  

Regarding claim 6, the combination of Sturlaugson and Makhija teach all the limitations of claim 1 above. 
However, Sturlaugson does not explicitly teach wherein the performing of the action further comprises generating a notification.  
From the same or similar field of endeavor, Makhija further teaches wherein the performing of the action further comprises generating a notification ([0091] teaches the control tower can notify the supply planner and trigger a supply chain planning algorithm when the demand change is above a certain value, as well as in [0044] teaches users register on an application to receive alerts, messages, and notifications; see also: [0042-0043, 0082-0084]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the performing of the action further comprises generating a notification. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to provide feasible, cost effective suggestions to manage supply chain product shortages with the help of extended supply chain networks (Makhija, [0042]).

Regarding claim 7, the combination of Sturlaugson and Makhija teach all the limitations of claim 6 above. 
However, Sturlaugson does not explicitly teach wherein the notification comprises one or more of an email notification, a notification directed to a client device, or a text message.
From the same or similar field of endeavor, Makhija further teaches wherein the notification comprises one of a notification directed to a client device ([0091] teaches the control tower can notify the supply planner and trigger a supply chain planning algorithm when the demand change is above a certain value, as well as in [0044] teaches users register on an application to receive alerts, messages, and notifications; see also: [0042-0043, 0082-0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the notification comprises one or more of an email notification, a notification directed to a client device, or a text message. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to provide feasible, cost effective suggestions to manage supply chain product shortages with the help of extended supply chain networks (Makhija, [0042]).

Regarding claim 9, Sturlaugson teaches a system for forecasting usage of parts (Fig. 7), comprising: 
a memory that stores executable components (Fig. 7 and [0097-0098] teach a computer comprising a memory including components); 
and a processor ([0097-0098] teach a computer comprising a processing unit), operatively coupled to the memory ([0097-0098] teach the processing unit is operatively coupled to the memory), that executes the executable components ([0103] teaches the processing unit executes the components, wherein [0097] includes the components of the computer), the executable components comprising: 
a data accumulator module configured to receive historical usage data for a part ([0084] teaches the flight data collection module that is configured to collect flight data, as well as in Fig. 6 and [0092-0093] teach collecting flight data including aircraft performance and data relating to the selected component, as well as in [0019] teaches the history of operation of the aircraft and the individual components provides insight into when a component may experience a non-performance event, wherein the operational history and the operational characteristics of the component may be utilized, and wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and more; see also: [0032, 0078, 0097]); 
a model generation module configured to: discover, based on analysis of the historical usage data (Fig. 4 and [0081] teaches the system is configured to extract feature data that may be correlated to and indicate component performance, wherein the feature data represents statistical values representing sensed parameters of the component, as well as in [0084] teaches the system collects flight data during one or more flights, as well as in Fig. 6 and [0092-0093] teach collecting flight data including aircraft performance and data relating to the selected component), 
a correlation between usage of the part and work orders and to train multiple machine learning models based on the correlation (Fig. 4 and [0081] teaches the system is configured to extract feature data that may be correlated to and indicate component performance, wherein the feature data represents statistical values representing sensed parameters of the component, as well as in [0061] teaches the training data is produced by extracting feature data that corresponds to known outcomes, wherein the features are analyzed using a statistical correlation; see also: [0019, 0028-0029, 0055, 0126, 0190]), 
rank the multiple machine learning models according to respective degrees of error to yield a ranking of machine learning models (Fig. 5 and [0057-0058] teach characterizing the performance of models based on a receiver operating characteristic that is based on the model scores, wherein the set of models that outperforms all other models form a convex hull curve, wherein the performance of all models at or below the convex hull, and wherein the set of models that form the convex hull perform better than all other models and may be referred to as the best among the group of models, as well as in Fig. 4 and [0089-0091] teach calculating performance by scoring models, wherein the models of the ensembles are characterized by various performance measures including a false positive rate and false negative rate, and wherein the ensemble of related models may include models of different ROC and may include models that form the convex hull, wherein [0055] teaches a false positive is known as a type I error and a false negative is known as a type II error, as well as in [0063-0064] teach scoring the models in order to determine their reliability, wherein models with low false positive rates and low false negative rates are treated as more reliable and trustworthy; see also: [0009, 0048-0050, 0065-0067]; Examiner’s Note: Examiner is interpreting “ranking” under consideration of the broadest reasonable interpretation of the claimed invention to include any position in a scale of achievement, wherein in this case, the models are evaluated and represented based on reliability and trustworthiness on the plotted figure with the best models denoted by the line along the convex hull), 
and combine a subset of the multiple machine learning models at a top of the ranking of machine learning models to yield a combined machine learning model (Fig. 4 and [0089-0091] teach producing an ensemble of models by weighting models based on their individual performance measures, wherein weights are applied to the aggregated models based on their scores, and wherein the ensemble of models includes models from the convex hull, wherein Fig. 5 and [0058-0059] teach plotting a group of candidate models based on performance, wherein a set of models that outperform all other models form a convex hull on the plotted figure, wherein the set of models perform better than the other candidate models and may be the best among the group of candidate models, wherein the primary models of the ensemble are selected from a large group of models and may be selected along the convex hull, wherein the primary models may be a subset of models along the convex hull, as well as in [0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each of the models in the ensemble is utilized in a weighted combination; see also: [0048]); 
a part forecasting module configured to determine a predicted amount of future demand for the part based on the combined machine learning model ([0086] teaches enabling a more predictive schedule for repairs and demand for spare parts by reliably predicting future component performance and the potential for a future non-performance event, wherein [0087-0089] teach utilizing an ensemble machine learning model to calculate the performance status of the selected component of the aircraft, as well as in [0095-0096] teach determining the performance status of the selected component, wherein the system determines whether the component is likely to perform or not within a given number of flights, as well as determining whether to repair or replace the component based on the performance status, and wherein [0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each model of the ensemble is utilized to independently assess the input data and the combination of assessments of each model is weighted according to the estimated performance of the model; see also: [0007, 0048]).
However, Sturlaugson does not explicitly teach and a notification module configured to perform an action based on the predicted amount of future demand for the part, wherein the action comprises at least initiating an order for the part.
From the same or similar field of endeavor, Makhija teaches and a notification module configured to perform an action based on the predicted amount of future demand for the part ([0084] teaches the system can predict and recommend a task/action through an application recommendation engine to the user for enabling the user to initiate action through an electronic interface, wherein [0091] teaches triggering a demand sensing algorithm that uses machine learning to come up with an accurate forecast of the demand pattern in the region, which may help align supply with demand in an automated fashion, wherein the enterprise can collaborate with supply network entities like contract manufacturers, and wherein the machine learning algorithms can enable the prediction of recommended actions including getting additional supply transferred from an alternate location within certain distance radius from the location, as well as in [0105] teaches the system allows the users to issue purchase orders; see also: [0013, 0041-0042, 0076, 0092 0102]), 
wherein the action comprises at least initiating an order for the part ([0084] teaches the system can predict and recommend a task/action through an application recommendation engine to the user for enabling the user to initiate action through an electronic interface, wherein [0091] teaches triggering a demand sensing algorithm that uses machine learning to come up with an accurate forecast of the demand pattern in the region, which may help align supply with demand in an automated fashion, wherein the enterprise can collaborate with supply network entities like contract manufacturers, and wherein the machine learning algorithms can enable the prediction of recommended actions including getting additional supply transferred from an alternate location within certain distance radius from the location, wherein [0041] teaches identifying alternate materials are available from sources with lower prices, which may lead to a decrease in production cost and an increase in demand, as well as in [0105] teaches the system allows the users to issue purchase orders; see also: [0013, 0042, 0076, 0092 0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturlaugson to incorporate the teachings of Makhija to include and a notification module configured to perform an action based on the predicted amount of future demand for the part, wherein the action comprises at least initiating an order for the part. One would have been motivated to do so in order to provide a significant improvement in the overall functioning of an enterprise application by recommending an action/task for a user, thus providing an enterprise system with faster processing times, reduced error, and accurate data flow (Makhija, [0013]). By incorporating the teachings of Makhija, one would have been able to optimize resources by considering the customer demand and market conditions in real time, even when some elements of the supply chain may be impacted from unavailability due to impactful events (Makhija, [0014]).

Regarding claim 10, the combination of Sturlaugson and Makhija teach all the limitations of claim 9 above. 
Sturlaugson further teaches wherein the data accumulator module is further configured to at least one of remove outlier data from the historical usage data ([0078] teaches the system extracts feature data from collected flight data related to a selected component, wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and wherein [0081-0082] teach extracting feature data including sensor and control data within certain constraints, wherein the values may be subject to analysis and inclusion in the feature set only if they are within a predetermined range, such that outlier data may be excluded, and other values are within a predetermined range; see also: [0019, 0083]).  

Regarding claim 12, the combination of Sturlaugson and Makhija teach all the limitations of claim 9 above. 
Sturlaugson further teaches wherein model generation component is configured to combine the subset of the multiple machine learning based on an ensemble method ([0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each of the models in the ensemble is utilized in a weighted combination, wherein [0089-0090] teach scoring the models in order to produce a trust weighted ensemble of models, and wherein [0067-0068] teach weighting each of the models of the ensemble, wherein the models are a subset of the primary models, and wherein Fig. 5 and [0058-0059] teach plotting a group of candidate models based on performance, wherein a set of models that outperform all other models form a convex hull on the plotted figure, wherein the set of models perform better than the other candidate models and may be the best among the group of candidate models, wherein the primary models of the ensemble are selected from a large group of models and may be selected along the convex hull, wherein the primary models may be a subset of models along the convex hull; see also: [0091]).  

Regarding claim 13, the combination of Sturlaugson and Makhija teach all the limitations of claim 9 above. 
However, Sturlaugson does not explicitly teach wherein the notification module is configured to generate a notification in response to determining that the predicted amount of future demand satisfies a criterion.  
From the same or similar field of endeavor, Makhija further teaches wherein the notification module is configured to generate a notification in response to determining that the predicted amount of future demand satisfies a criterion ([0091] teaches the control tower can notify the supply planner and trigger a supply chain planning algorithm when the demand change is above a certain value, wherein [0105] teaches the complete enterprise system includes real time demand planning and inventory planning using demand, wherein the system allows users to approve and issue work orders and purchase orders, and wherein  [0088] teaches the operations include demand planning, work order management, and more; see also: [0042-0044, 0082-0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the notification module is configured to generate a notification in response to determining that the predicted amount of future demand satisfies a criterion. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to provide feasible, cost effective suggestions to manage supply chain product shortages with the help of extended supply chain networks (Makhija, [0042]).

Regarding claim 14, the combination of Sturlaugson and Makhija teach all the limitations of claim 13 above. 
However, Sturlaugson does not explicitly teach wherein the notification is at least one of an email notification, a notification directed to a client device, or a text message.  
From the same or similar field of endeavor, Makhija further teaches wherein the notification is at least one of a notification directed to a client device ([0091] teaches the control tower can notify the supply planner and trigger a supply chain planning algorithm when the demand change is above a certain value, as well as in [0044] teaches users register on an application to receive alerts, messages, and notifications; see also: [0042-0043, 0082-0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the notification is at least one of an email notification, a notification directed to a client device, or a text message. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to provide feasible, cost effective suggestions to manage supply chain product shortages with the help of extended supply chain networks (Makhija, [0042]).

Regarding claim 15, the combination of Sturlaugson and Makhija teach all the limitations of claim 9 above. 
However, Sturlaugson does not explicitly teach wherein the model generation module is configured to train the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset.
From the same or similar field of endeavor, Makhija further teaches wherein the model generation module is configured to train the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset (Figs. 3A-3B and [0037] teaches machine learning data models that process information including historical training data received from multiple data sources, wherein [0033] teaches the data sources include IOT devices, wherein [0073] teaches the IOT device data includes sensor data on plant machinery and more; see also: [0031-0032, 0071-0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the model generation module is configured to train the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to fetch the latest models for customer and industry by utilizing a large historical dataset and real time data streams for use in executing policies (Makhija, [0045]).

Regarding claim 17, the combination of Sturlaugson and Makhija teach all the limitations of claim 16 above. 
Sturlaugson further teaches wherein the operations further comprise at least one of removing outlier data from the historical usage data ([0078] teaches the system extracts feature data from collected flight data related to a selected component, wherein [0028-0029] teach the subsystem components include parts, elements, replaceable units, and wherein [0081-0082] teach extracting feature data including sensor and control data within certain constraints, wherein the values may be subject to analysis and inclusion in the feature set only if they are within a predetermined range, such that outlier data may be excluded, and other values are within a predetermined range; see also: [0019, 0083]).  

Regarding claim 19, the combination of Sturlaugson and Makhija teach all the limitations of claim 16 above. 
Sturlaugson further teaches wherein the combining comprises combining the subset of the machine learning models using an ensemble approach ([0022-0023] teach utilizing a group of models in an ensemble to leverage the strengths of all of the models to produce an aggregate result that is more accurate, wherein each of the models in the ensemble is utilized in a weighted combination, wherein [0089-0090] teach scoring the models in order to produce a trust weighted ensemble of models, and wherein [0067-0068] teach weighting each of the models of the ensemble, wherein the models are a subset of the primary models, and wherein Fig. 5 and [0058-0059] teach plotting a group of candidate models based on performance, wherein a set of models that outperform all other models form a convex hull on the plotted figure, wherein the set of models perform better than the other candidate models and may be the best among the group of candidate models, wherein the primary models of the ensemble are selected from a large group of models and may be selected along the convex hull, wherein the primary models may be a subset of models along the convex hull; see also: [0091]).  

Regarding claim 20, the combination of Sturlaugson and Makhija teach all the limitations of claim 16 above. 
However, Sturlaugson does not explicitly teach wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset.  
From the same or similar field of endeavor, Makhija further teaches wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset (Figs. 3A-3B and [0037] teaches machine learning data models that process information including historical training data received from multiple data sources, wherein [0033] teaches the data sources include IOT devices, wherein [0073] teaches the IOT device data includes sensor data on plant machinery and more; see also: [0031-0032, 0071-0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to fetch the latest models for customer and industry by utilizing a large historical dataset and real time data streams for use in executing policies (Makhija, [0045]).

Regarding claim 21, the combination of Sturlaugson and Makhija teach all the limitations of claim 11 above. 
However, Sturlaugson does not explicitly teach wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset.
From the same or similar field of endeavor, Makhija further teaches wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset (Figs. 3A-3B and [0037] teaches machine learning data models that process information including historical training data received from multiple data sources, wherein [0033] teaches the data sources include IOT devices, wherein [0073] teaches the IOT device data includes sensor data on plant machinery and more; see also: [0031-0032, 0071-0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the further teachings of Makhija to include wherein the training comprises training the multiple machine learning models based on data obtained from an Internet of Things device installed on an industrial asset. One would have been motivated to do so in order to control the functions in multiple entities efficiently by avoiding the delay associated with data consolidation and aggregation that lead to operational decisions being made without the most up-to-date data (Makhija, [0005-0006]). By incorporating the teachings of Makhija, one would have been able to fetch the latest models for customer and industry by utilizing a large historical dataset and real time data streams for use in executing policies (Makhija, [0045]).

Claim(s) 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sturlaugson et al. (US 20180346151 A1) in view of Makhija et al. (US 20210201236 A1) and further in view of Kumar et al. (US 20190019148 A1).

Regarding claim 3, the combination of Sturlaugson and Makhija teach all the limitations of claim 2 above. 
However, Sturlaugson does not explicitly teach wherein the clean data comprises time stamp data and part usage data.  
From the same or similar field of endeavor, Kumar teaches wherein the clean data comprises time stamp data and part usage data ([0123-0124] teaches the cleaned data generated by the DPM is utilized to generate forecasts, wherein [0116] teaches the raw time series data is in the form of time-stamps that may be identified as missing, erroneous, or defined as outliers, which may then be cleaned, and wherein the data includes quantity and quantity weighted costs, as well as in [0096] teaches the historical data includes quantities and price, as well as in [0075] teaches the raw information includes items, quantities, and dates; see also: [0004, 0116-0121]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the teachings of Kumar to include wherein the clean data comprises time stamp data and part usage data. One would have been motivated to do so in order to avoid faulty, biased predictions from utilizing unchecked raw-data when producing demand predictions (Kumar, [0116]). By incorporating the teachings of Kumar, one would have been able to improve negotiations between part suppliers and customer by cleaning the raw data, thus avoiding suppliers controlling the negotiations or customers walking away due to an infeasible or unobtainable prices (Kumar, [0004, 0116]).

Regarding claim 11, the combination of Sturlaugson and Makhija teach all the limitations of claim 10 above. 
However, Sturlaugson does not explicitly teach wherein the data accumulator module is further configured to add time stamp data to the historical usage data.  
From the same or similar field of endeavor, Kumar teaches wherein the clean data comprises time stamp data and part usage data ([0123-0124] teaches the cleaned data generated by the DPM is utilized to generate forecasts, wherein [0116] teaches the raw time series data is in the form of time-stamps that may be identified as missing, erroneous, or defined as outliers, which may then be cleaned, and wherein the data includes quantity and quantity weighted costs, as well as in [0096] teaches the historical data includes quantities and price, as well as in [0075] teaches the raw information includes items, quantities, and dates; see also: [0004, 0116-0121]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the teachings of Kumar to include wherein the data accumulator module is further configured to add time stamp data to the historical usage data. One would have been motivated to do so in order to avoid faulty, biased predictions from utilizing unchecked raw-data when producing demand predictions (Kumar, [0116]). By incorporating the teachings of Kumar, one would have been able to improve negotiations between part suppliers and customer by cleaning the raw data, thus avoiding suppliers controlling the negotiations or customers walking away due to an infeasible or unobtainable prices (Kumar, [0004, 0116]).

Regarding claim 18, the combination of Sturlaugson and Makhija teach all the limitations of claim 16 above. 
However, Sturlaugson does not explicitly teach wherein the operations further comprise adding time stamp data to the historical usage data.  
From the same or similar field of endeavor, Kumar teaches wherein the clean data comprises time stamp data and part usage data ([0123-0124] teaches the cleaned data generated by the DPM is utilized to generate forecasts, wherein [0116] teaches the raw time series data is in the form of time-stamps that may be identified as missing, erroneous, or defined as outliers, which may then be cleaned, and wherein the data includes quantity and quantity weighted costs, as well as in [0096] teaches the historical data includes quantities and price, as well as in [0075] teaches the raw information includes items, quantities, and dates; see also: [0004, 0116-0121]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sturlaugson and Makhija to incorporate the teachings of Kumar to include wherein the clean data comprises time stamp data and part usage data. One would have been motivated to do so in order to avoid faulty, biased predictions from utilizing unchecked raw-data when producing demand predictions (Kumar, [0116]). By incorporating the teachings of Kumar, one would have been able to improve negotiations between part suppliers and customer by cleaning the raw data, thus avoiding suppliers controlling the negotiations or customers walking away due to an infeasible or unobtainable prices (Kumar, [0004, 0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nash et al. (US 20220277331 A1) discloses predicting component procurement costs using machine learning ensembles
Dagley et al. (US 20210342790 A1) discloses utilizing machine learning to predict information regarding a historical life cycle of the part and recommended one or more replacement parts 
Wang et al. (US 20220236729 A1) discloses automatically managing autonomous vehicle operating and maintenance tasks including ordering replacement parts using a combination of machine learning models
Hayward et al. (US 20220005121 A1) discloses utilizing machine learning training to identify correlations between the parts and historical usage 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683